Filed 12/15/15 P. v. Williams CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B259136
                                                                            (Super. Ct. No. 1312078)
     Plaintiff and Respondent,                                               (Santa Barbara County)

v.

WALDEN REID WILLIAMS,

     Defendant and Appellant.


                   A jury convicted Walden Reid Williams of two counts of grand theft (Pen.
Code, §§ 484, 487) and two counts of sale of land without a public report (Bus. & Prof.
Code, §§ 11022, subd. (a), 11023). The jury also found true the special allegation that
the amount of loss exceeded $200,000. (Pen. Code, § 186.11.) The trial court ordered
restitution.
                   In the first appeal (People v. Williams (Dec. 3, 2013, B245317) [nonpub.
opn.]), we affirmed the conviction, but remanded the matter for a reconsideration of the
amount of restitution. On remand, the trial court ordered restitution in the amount of
$383,821 to one victim, $381,493 to a second victim, and $90,267 to a third victim. The
court ordered the amounts to bear interest.
                   We reduce the amount awarded to the first victim by $2,750. We reduce
the amount awarded to the second victim by $6,000. In all other respects, we affirm.
                                           FACTS
              Williams owned a parcel of undeveloped real property in Santa Barbara
County. He subdivided the parcel into 20-acre parcels. He installed a water well for
agricultural use. The county informed him in writing that a permit was required to draw
water for residential use. Williams did not obtain a residential water well permit. He
sold three parcels by falsely representing to the buyers that they needed only to install
back-flow valves in order to have water for residential use.
              Williams sold one of the lots to Ronald Dewey and Judy Paulson (hereafter
collectively "Dewey"), another lot to Brian Abel, and a third lot to Carolyn Walch. The
trial court ordered Williams to pay restitution to his victims in the amount of $2,050,794.
The court based the restitution order on the full amount of the purchase price plus
expenses in obtaining a domestic water system. The record does not reflect whether the
court held a hearing on the amount of restitution.
              In our opinion on appeal, we stated that awarding the full purchase price of
the parcels was a windfall to the owners. We remanded for the trial court to conduct a
restitution hearing. (People v. Williams, supra, B245317.)
                                       DISCUSSION
              The trial court is required to order restitution in all cases in which a crime
victim suffers a loss. (Cal. Const., art. I, § 28; Pen. Code, § 1202.4, subd. (f).) But the
victim is only entitled to restitution for actual losses suffered. (People v. Whisennand
(1995) 37 Cal. App. 4th 1383, 1391.) Restitution is limited to the losses arising out of the
criminal activity that formed the basis of the conviction. (People v. Woods (2008) 161
Cal. App. 4th 1045, 1050.) The trial court's restitution order is reviewed for an abuse of
discretion. (People v. Millard (2009) 175 Cal. App. 4th 7, 26.)
              Section 1202.4 does not require any particular kind of proof of the amount
of restitution. (People v. Gamelli (2008) 161 Cal. App. 4th 1539, 1542-1543.) Even the
victim's bare, unverified statement of loss is sufficient to establish a prima facie showing
of loss. (Id. at p. 1543.) Once the victim makes a prima facie showing, the burden shifts
to the defendant to rebut the victim's statement of losses. (Ibid.)

                                              2
                Here the trial court accepted the victims' statement of loss. That was
sufficient to shift the burden to Williams to rebut the victims' statement. Williams had
the opportunity to submit such evidence, but he submitted none. Instead, on appeal,
Williams relies on argument and speculation.
                                          (a) Dewey
                Williams argues Dewey's claim for electrical work includes electrical
service to the entire house, not just the water well. He points out that a bill for $43,505
shows that a variety of conduits, boxes and trenches are involved. But he cites no
evidence that those items are not needed for electrical service to a water well.
                Williams points out that a different bill in the amount of $2,750 for
electrical work expressly states, "No well electrical work included." That amount must
be deducted from the restitution owed to Dewey.
                Williams argues Walch claimed only $5,600 for the electrical connection to
the well head. He claims that is a reasonable amount. But that is just for a connection to
the well head. Walch's total claim for electrical work is $23,600. That is substantially
less than the $86,000 claimed by Dewey. But Williams presents no evidence that their
circumstances are similar.
                Contrary to Williams's argument, Dewey is entitled to expenses caused by
the delay in developing his property. Thus Dewey is entitled to interest on the money he
borrowed as well as an increase in school fees that would not have been incurred.
                Williams presents no evidence to rebut Dewey's statement of losses on
travel expenses, geotechnical fees, revision of architectural plans or maintenance and
depreciation.
                Nor is there any reason why the trial court cannot award restitution for
prospective damages such as asphalt work to be completed in the future. Williams argues
the damages must be actual. But damages to be incurred in the future are actual. For
example, it is axiomatic that the victim who is physically injured is allowed
compensation for future medical treatment.


                                               3
              Williams argues Dewey's legal costs in prosecuting a civil case should be
reduced because there was a codefendant. But Williams cites no evidence that
prosecuting the case against the codefendant substantially increased Dewey's legal costs.
                                          (b) Abel
              Williams raises many of the same arguments with respect to Abel's claims.
There is no need to repeat our discussion of those issues. In addition, Williams
complains that some of the costs claimed are estimates. But all a victim need provide is
an unverified statement of loss. (People v. Gemelli, supra, 161 Cal.App.4th at p. 1543.)
There is no reason why such a statement cannot include estimates. If the estimates are
not reasonable, Williams had the opportunity to submit his own estimates. He did not do
so.
              Finally, one item of Abel's claim must be eliminated. Abel claimed $6,000
for property appraisal and loan fees. Those items would have had to be paid in any event.
                                         (c) Walch
              Williams contends Walch's claim for $17,000, described as "portion of
electricity and telephone installation (PG&E/Verizon)" is ambiguous. Williams argues it
might involve electrical and telephone service to the residence. But the claim says
"portion." Williams cites no evidence that it is not the portion related to the water well.
              The restitution due to Dewey is reduced by $2,750. The restitution due to
Abel is reduced by $6,000. In all other respects, the judgment is affirmed.
              NOT TO BE PUBLISHED.



                                           GILBERT, P.J.
We concur:


              YEGAN, J.



              PERREN, J.

                                              4
                                  Patricia Kelly, Judge

                        Superior Court County of Santa Barbara

                           ______________________________


             Richard C. Gilman, under appointment by the Court of Appeal, for
Defendant and Appellant.


             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Paul M.
Roadarmel, Jr., Supervising Deputy Attorney General, Tita Nguyen, Deputy Attorney
General, for Plaintiff and Respondent.




                                           5